Exhibit 3.2 Full Throttle Indoor Kart Racing Corporation (A Colorado Corporation) BYLAWS ARTICLE I Offices Section 1. Principal Place of Business: The principal office of , hereinafter entitled the Corporation, shall be in the City of or such other place as designated by resolution of the Board of Directors of the Corporation. Section 2. Other Offices: The Corporation may also have offices at such other places both within and without the State of Colorado as the business of the Corporation may require. ARTICLE II Shareholders SECTION 1. Annual Meeting:The annual meeting of shareholders of Full Throttle Indoor Kart Racing Corporation (the "Company") shall be held at such time and place within or without the state of Colorado as shall be determined by the Board of Directors and as shall be stated in the notice of the meeting. The meeting shall be held for the purpose of electing directors and for the transaction of such other business as properly may come before such meeting. SECTION 2. Special Meetings: Special meetings of shareholders may be held upon call by the Chairman of the Board, the President, the Secretary, or a majority of the Board of Directors and shall be called by the Chairman of the Board, the President or Secretary upon the request in writing of the holders of record of not less than one-tenth of all the outstanding shares of stock entitled by its terms to vote at such meeting, at such time and at such place within or without the state of Colorado as may be fixed in the call and stated in the notice setting forth such call.
